United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 07-2595
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * United States District Court
      v.                                * for the Western District
                                        * of Missouri.
Kenneth L. Murray,                      *
                                        * [UNPUBLISHED]
             Appellant.                 *
                                   ___________

                             Submitted: March 12, 2008
                                 Filed: March 21, 2008
                                 ___________

Before MURPHY, ARNOLD, and BENTON, Circuit Judges.
                           ___________

PER CURIAM.

      Kenneth Murray pled guilty to felon in possession of a firearm and was
sentenced to 180 months in prison after being classified as an armed career criminal.
He appeals, arguing that this classification was improper because his prior drug
convictions should have been treated as a single criminal episode instead of three
separate felonies.

      The Armed Career Criminal Act provides for enhanced penalties for defendants
with three prior convictions for violent felony or drug offenses which were
"committed on occasions different from one another." 18 U.S.C. § 924(e). Murray
contends that because his prior offenses all involved sales of crack in the same month
to the same buyer, all were charged under the same case number after a single
investigation and arrest, and all were sentenced concurrently, they should be treated
as a single prior conviction. Murray's argument appears to be derived from the career
offender provision in the federal sentencing guidelines, U.S.S.G. § 4B1.1, rather than
from § 4B1.4, the guideline under which he was sentenced as an armed career
offender. The critical sentencing issue under § 924(e) is whether Murray's prior
offenses were committed on different occasions. See United States v. Mason, 440
F.3d 1056, 1057-58 (8th Cir. 2006); United States v. Speakman, 330 F.3d 1080, 1082
(8th Cir. 2003); United States v. McDile, 914 F.2d 1059, 1061 (8th Cir. 1990). Since
Murray's offenses were each committed on a different day, the district court1 did not
err in applying U.S.S.G. § 4B1.4 in sentencing him under the Armed Career Criminal
Act. The judgment is affirmed. See 8th Cir. R. 47B.
                         ______________________________




      1
      The Honorable Nanette K. Laughrey, United States District Judge for the
Western District of Missouri.

                                         -2-